    USDC IN/ND case 3:18-cv-00580-JD document 14 filed 10/02/18 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


MARLIN R. BUCHTEL,                           )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       CAUSE NO.: 3:18cv580-JD-MGG.
                                             )
21ST MORTGAGE CORPORATION,                   )
                                             )
               Defendant.                    )


                                   SCHEDULING ORDER

       On September 6, 2018, the parties were ordered to submit a joint proposed discovery

report no later than September 27, 2018. On September 25, 2018, the parties filed a proposed

discovery report. There being no objections from parties, this Court now ADOPTS the portions

of the parties discovery plan as outlined below and establishes the following deadlines:

       1. Pre-Discovery Disclosures. The parties will exchange the information required by

Fed. R. Civ. P. 26(a)(1) by October 11, 2018.

       2. Discovery Plan.

       The last date for the completion of all discovery is May 14, 2019.

       Each party may serve a maximum of 25 interrogatories and 20 requests for admission on

any other party.

       Each party may conduct a maximum of 3 depositions, limited to maximum of 6 hours,

unless extended by agreement of parties.

       The Court having considered the parties submission concerning electronic discovery

disputes, now adopts and incorporates by reference the parties agreement as contained in the

                                                 1
    USDC IN/ND case 3:18-cv-00580-JD document 14 filed 10/02/18 page 2 of 2
Report of Parties Planning Meeting of September 25, 2018.

         The serving of reports from retained experts under Rule 26(a)(2) are due from plaintiff by

January 9, 2019; and from defendant by January 23, 2019.

         Supplementations under Rule 26(e) due every six weeks until trial.

         3. Other Items.

         The last date to amend the pleadings without leave of court as to the plaintiff is

December 11, 2018; as for the defendant is December 18, 2018. Thereafter, any amendments to

the pleadings must be by motion and leave of court.

         The timing of filing pretrial disclosures under Fed. R. Civ. P. 26 (a)(3) shall be governed

by separate order.

         As the presiding judge will set the deadline for dispositive motions and trial date,

this order does not address the summary judgment deadline in FRCP 56.

         Additionally, consistent with Local Rule 16-6(b), the parties are directed to name the

mediator they have agreed upon no later than December 14, 2018, and to conduct mediation no

later than August 31, 2019. If the parties can not agree upon a mediator, or if none is named, the

court will appoint a mediator.

         The court hereby VACATES the hearing scheduled for October 11, 2018 at 11:45 A.M.

(EDT).

                SO ORDERED.

                Dated October 2, 2018.

                                               S/Michael G. Gotsch, Sr.
                                               Michael G. Gotsch, Sr.
                                               United States Magistrate Judge




                                                   2
